Citation Nr: 0416857	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension based on the need for 
the aid and attendance of another person.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted a claim of 
entitlement to special monthly pension at the housebound rate 
but denied entitlement to special monthly pension at the aid 
and attendance rate.  

When this case was previously before the Board in November 
2002, it was remanded to the RO to schedule a hearing before 
the Board.  However, the veteran failed to report for his 
hearing, which was scheduled at the RO in April 2003.  In 
February 2004, he withdrew a request for a videoconference 
hearing before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has been rated permanently and totally 
disabled for pension purposes since February 1987 and has 
been rated as incompetent for VA purposes since December 
1987.  

3.  The veteran's disabilities include chronic obstructive 
pulmonary disease, evaluated as 100 percent disabling; 
paranoid schizophrenia, evaluated as 100 percent disabling; 
congestive heart failure, evaluated as 60 percent disabling; 
and residuals of spinal tap, situational reaction, spinal 
meningitis, and scars from an appendectomy, right 
herniorrhaphy, and pilonidal cyst, each rated noncompensably 
disabling.  

4.  The veteran requires the regular aid and attendance of 
another person for the performance of his daily functions and 
to protect him from the hazards of daily life.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 202); 38 
C.F.R. §§ 3.351, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the record indicates that the veteran was not 
advised of his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, with respect to his claim for special monthly 
pension at the aid and attendance rate, the Board finds it 
unnecessary to address the VCAA's applicability to this 
appeal in view of the disposition reached herein.  

The record shows that the veteran has been rated permanently 
and totally disabled for pension purposes since February 
1987.  A rating decision of August 2002 reflects that he has 
been rated as incompetent for VA purposes since December 
1987.  His disabilities include chronic obstructive pulmonary 
disease, evaluated as 100 percent disabling; paranoid 
schizophrenia, evaluated as 100 percent disabling; congestive 
heart failure, evaluated as 60 percent disabling; and 
residuals of spinal tap, situational reaction, spinal 
meningitis, and scars from an appendectomy, right 
herniorrhaphy, and pilonidal cyst, each rated noncompensably 
disabling.  

The veteran primarily contends that he requires the aid and 
attendance of another person to protect him from the hazards 
of his daily life.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home because of mental or physical 
incapacity; or (2) helpless or blind, or so nearly helpless 
or blind, as to need the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  
Under 38 C.F.R. § 3.351(c)(1), a veteran is blind or so 
nearly blind as to need aid and attendance when he or she has 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  Under 38 C.F.R. § 3.351(c)(3), a veteran will be 
considered in need of regular aid and attendance if he or she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress or undress himself or herself or to keep himself or 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back 
etc.); inability of the claimant to feed himself or herself 
through loss of coordination of the upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The evidence of record shows that the veteran has numerous 
disabilities, both organic and non-organic.  He has a lengthy 
history of mental illness that rendered him incompetent for 
VA purposes for many years.  By 1986, he reportedly had had 
12 psychiatric hospitalizations since 1973.  An early 
psychiatric admission resulted in multiple episodes of 
electroconvulsive therapy (ECT).  Despite having a degree in 
electrical engineering, his psychiatric disability over the 
years has often been characterized by limited insight 
consistent with many diagnoses of schizophrenia.  The 
discharge diagnoses following a hospitalization by VA in 
April 1998 included congestive heart failure, morbid obesity, 
manic-depressive disorder, and diarrhea due to antibiotics.  
The primary reason for the admission was an exacerbation of 
his chronic obstructive pulmonary disease.  Private 
echocardiography at the time of his hospitalization revealed 
a left ventricular ejection fraction that was estimated at 33 
percent with diffuse global hypokinesis noted.  It was noted 
during hospitalization that the veteran showed significant 
hypoxia at rest and through the night, causing the attending 
physician to order home oxygen for him.  It was also reported 
that he was a "known smoker" and had been unable to stop 
smoking despite his doctor's advice.  His history of manic 
depression and paranoid schizophrenia was noted.  At the time 
of discharge, the veteran requested that arrangements be made 
for his admission to the VA domiciliary in Temple, Texas.  A 
Social Work service note during hospitalization indicates 
that the veteran also wanted to explore the possibility of a 
placement with a state of Missouri Veterans Home.  

A VA Social Work service note dated in November 1998 shows 
that the domiciliary in Temple, Texas, refused to accept the 
veteran because he was on oxygen.  He had also requested 
placement in Johnson City, Tennessee, but the disposition of 
that request had not been determined.  

After a careful and sympathetic review of the record, the 
Board concludes that the veteran is so nearly helpless as to 
need the regular aid and attendance of another person to 
protect him from the dangers inherent in his daily 
environment.  He thus warrants a grant of the claimed 
benefit.  The nature and extent of the veteran's disabilities 
indicate that the veteran not only has significant physical 
disability but that he likely lacks the insight or capacity 
to protect himself from the hazards of daily living.  To the 
extent that this finding is accompanied by any doubt, it is 
resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b).  

In so finding, the Board notes the veteran's failure to 
report for a VA aid and attendance examination in July 2000.  
However, the Board is of the opinion that his mental illness 
and physical restrictions are of such a magnitude that it 
cannot be said with any assurance that his failure to report 
was without good cause.  
See 38 C.F.R. § 3.655(a) (2003).  


ORDER

Special monthly pension at the aid and attendance rate is 
granted.  


REMAND

The record shows that the veteran claimed entitlement to 
service connection for residuals of a spinal tap in an 
informal claim filed in April 2000.  That claim was denied by 
a rating decision dated the following November, and the 
veteran was so advised.  He disagreed with the November 2000 
rating decision in a letter to the RO received in February 
2001.  The RO seems to have regarded the letter as a notice 
of disagreement with the denial of special monthly pension at 
the aid and attendance rate and developed the case for 
appellate consideration accordingly.  However, the Board 
construes the letter received in February 2001 as a timely 
notice of disagreement with the denial of his claim for 
service connection for residuals of a spinal tap, although 
admittedly this is not altogether clear.  The RO seems to 
have interpreted the letter as a new claim of entitlement to 
service connection for spinal meningitis, which was denied in 
a rating decision of August 2002.  The veteran himself seems 
to have limited his appeal in the VA Form 9 received in July 
2001 to the issues of entitlement to aid and attendance and 
to service connection for spinal meningitis.  However, in 
light of the veteran's mental status, the Board is reluctant 
to find that this constituted a true abandonment of his claim 
for service connection for residuals of a spinal tap.  

A statement of the case was not provided with respect to the 
claim for service connection for residuals of a spinal tap.  
Because the claim has not been addressed in a statement of 
the case, the Board finds that the veteran has a notice of 
disagreement pending with regard to the issue and that he 
must be furnished a statement of the case and given the 
appropriate period of time in which to submit a substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(Board must assume jurisdiction of issues for which an appeal 
has been initiated and remand the matter for issuance of a 
statement of the case where the RO has failed to do so).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO through the 
Appeals Management Center (AMC) in Washington, D.C., for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
and provide them an opportunity to submit 
a substantive appeal on the issue of 
entitlement to service connection for 
residuals of a spinal tap.  The veteran 
and his representative are reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely substantive appeal must be 
submitted following issuance of a 
statement of the case.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified, but he may submit 
additional evidence and argument on the matter remanded 
herein.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



